914 F.2d 1492Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.David Olushina JOHN, Defendant-Appellant.
No. 90-6580.
United States Court of Appeals, Fourth Circuit.
Submitted July 20, 1990.Decided Sept. 24, 1990.Rehearing and Rehearing In Banc Denied Oct. 22, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR No. 83-226-M).
David Olushina John, appellant pro se.
Lawrence L. Hooper, Jr., Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before K.K. HALL, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
David Olushina John appeals from the district court's order which denied his motion to correct an illegal sentence.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. John, CR No. 83-226-M (D. Md. Apr. 18, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED